Citation Nr: 1629222	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-41 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss disability, evaluated as noncompensably disabling prior to May 16, 2015, and as 30 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Harold Hoffman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to August 1985 and from June 1986 to January 1987.

This matter came before the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a videoconference hearing before the undersigned in June 2013.  A transcript of the hearing has been associated with the record.  

The Board denied the Veteran's claim of entitlement to a compensable evaluation for bilateral hearing loss disability in a January 2014 decision.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2014, the Court granted the parties' Joint Motion for Remand (JMR), and returned the appeal to the Board for action consistent with the terms of the JMR.

The appeal was remanded by the Board in February 2015.  While the appeal was in remand status, the Agency of Original Jurisdiction (AOJ) issued a rating decision in June 2015 that granted a 30 percent evaluation for bilateral hearing loss disability, effective May 16, 2015.  In December 2015 the Veteran submitted a Notice of Disagreement (NOD) with respect to the effective date of the 30 percent evaluation.  The NOD is recorded in the Veterans Appeals Control and Locator System (VACOLS).  In a March 2016 letter, the RO acknowledged receipt of written disagreement with the rating decision.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) (where an NOD had not been recognized). As VACOLS reflects that the NOD has been recognized and that additional action is pending, a remand of the claim of entitlement to an earlier effective date for the grant of a 30 percent evaluation for hearing loss, pursuant to Manlincon, is not warranted in this case.


FINDINGS OF FACT

1.  Prior to May 16, 2015, bilateral hearing loss disability was manifested by Level I hearing loss in the right ear and Level VIII hearing loss in the left ear.

2.  From May 16, 2015, bilateral hearing loss disability is manifested by Level XI hearing loss in the right ear and Level IV hearing loss in the left ear.  


CONCLUSIONS OF LAW

1.  For the period prior to May 16, 2015, the criteria for a compensable evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII; 4.86; Diagnostic Code 6100 (2015).

2.  For the period from May 16, 2015, criteria for an evaluation in excess of 30 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII; 4.86; Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A March 2010 letter discussed the evidence necessary to support the Veteran's claim of entitlement to an increased rating.  The Veteran was informed of the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, VA treatment records have been obtained and associated with the record.  VA examinations were conducted, and the Board finds that they are adequate in that they were conducted by providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2013); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

Where the criteria for a compensable rating are not met, a noncompensable rating will be assigned.  38 C.F.R. § 4.31 (2015).

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a) and (d) (2015).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.  

Examinations are conducted using the controlled speech discrimination tests, together with the results of the puretone audiometry test.  The horizontal lines in table VI, referenced in 38 C.F.R. § 4.85, represent nine categories of percent of discrimination based upon the controlled speech discrimination test.  The vertical columns in table VI represent nine categories of decibel loss based upon the puretone audiometry test.  The numeric designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss; thus, for example, with a percent of discrimination of 70 and average puretone decibel loss of 64, the numeric designation is V for one ear.  The same procedure will be followed for the other ear.  The numeric designations are then applied to Table VII, also referenced in 38 C.F.R. § 4.85, to determine the Veteran's disability rating.

In support of his claim for increase, the Veteran submitted a December 2011 test report from a private provider; while speech discrimination testing was performed, the report does not specify that this was a controlled speech discrimination test (Maryland CNC).  Pursuant to 38 C.F.R. § 4.85(a) and (c), a hearing impairment examination for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Hearing impairment based only on puretone threshold average will only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or when the puretone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  There is no indication in the claims folder that the aforementioned exceptions are relevant to the Veteran's claim.  As such, the audiometric findings from January 2012 cannot be used to determine the severity of the Veteran's bilateral hearing loss disability.

On VA examination in March 2010, the Veteran's history was reviewed.  He complained of decreased hearing sensitivity and tinnitus in his left ear.  Audiometric testing revealed the following puretone thresholds:





HERTZ



1000
2000
3000
4000
Average
RIGHT
15
30
40
55
35
LEFT
40
60
70
90
65

Speech discrimination scores were 100 percent for the right ear and 48 percent for the left.  The examiner determined that there were no effects on the Veteran's usual daily activities.

In October 2011, a VA examiner indicated that puretone thresholds could not be tested.  She noted that results from the current examination were not consistent with previous results, suggesting either a dramatic change in the Veteran's hearing requiring medical follow-up, or non-organic hearing loss.  She also noted that the Veteran appeared to be communicating quite well.  With respect to the functional impact of the Veteran's hearing loss, he reported that he had difficulty when trying to listen to people, the radio, movies, the television, or the phone.  

A May 2013 VA audiology progress note indicates the Veteran's report of difficulty hearing his radio in his work as a security officer.  

On VA examination in June 2014, the Veteran reported severe hearing loss.  He related that he was a security guard and that his hearing loss affected his work.  

In December 2014, the Veteran reported that he had difficulty at work because he could not hear his radio, and would get into trouble when he did not answer it.  He noted that he could not interact effectively with his family, and that safety was a concern because he could not hear fire alarms.  The provider noted that the Veteran had been tested several times and that his responses had been inconsistent.  

In January 2015, the Veteran and his wife reported ongoing difficulty with communication.  

On VA examination in May 2015, the Veteran reported difficulty with hearing at work and while driving.  He indicated that his work required him to use a radio and telephone, and that he had difficulty hearing voices when using the radio for communication.  He noted that he had to use the speaker function when talking on the phone where he had no privacy or had to text which frustrated him because he was slow.  He also reported that VA audiology had restricted him from driving.  Audiometric testing revealed the following puretone thresholds:




HERTZ



1000
2000
3000
4000
Average
RIGHT
105+
105+
105+
105+
105
LEFT
55
55
60
60
58

Speech discrimination scores were 0 percent for the right ear and 76 percent for the left.  The examiner concluded that use of the word recognition scores for the Veteran was appropriate.  She indicated that it was less likely than not that the Veteran's hearing loss would prevent him from obtaining and maintaining gainful employment.  She noted that many individuals with the Veteran's degree of hearing loss, or worse, functioned well in many occupational settings.  She did state that the Veteran did have significant enough hearing loss to suggest that in more challenging listening environments, such as those with significant background noise and relying heavily on verbal communication, he might struggle to communicate effectively due to his hearing loss.  She concluded that, with reasonable accommodations, assistive devices, and properly adjusted hearing aids, he should be able to hear and understand directions and instructions.  

For the period prior to May 16, 2015, application of the regulation to the findings of the March 2010 examination results in a numeric designation of I for the right ear and VIII for the left.  A noncompensable evaluation is warranted when those values are applied to Table VII.  38 C.F.R. § 4.85, 4.85, Diagnostic Code 6100 (2015).   As such, the currently assigned noncompensable evaluation is correct for this period.

For the period from May 16, 2015, application of the regulation to the findings of the May 2015 examination results in a numeric designation of XII for the right ear and IV for the left.  A 30 percent evaluation is warranted when those values are applied to Table VII.  38 C.F.R. § 4.85, 4.85, Diagnostic Code 6100 (2015).   As such, the currently assigned evaluation is correct for this period.

The Board has considered the Veteran's contentions regarding the severity of his hearing loss.  However, the Board must apply the regulation as it is currently written, which requires objective audiometric testing at certain levels to qualify for the various levels of compensation.  The more probative evidence consists of that prepared by skilled professionals, and such evidence demonstrates that the currently assigned evaluations for the Veteran's hearing loss disability are appropriate.  The evidence preponderates against a finding that increased evaluations are warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected bilateral hearing loss disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The Board notes the Veteran's complaint that his hearing loss disability results in difficulty hearing and recognizing sounds, and that it impacts his occupational functioning.  Although the assignment of disability evaluations is based on a mechanical application of numerical tables to the numerical findings upon audiological evaluation, the Board finds that the numerical criteria in the rating schedule contemplate the impairment of function that is experienced by the Veteran.  Specifically, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.

The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is contemplated by the current schedular rating criteria.

The Board acknowledges the Veteran's statements regarding the functional impact of his bilateral hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  However, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, in addition to the disability addressed herein, the Veteran is in receipt of a 10 percent evaluation tinnitus.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected hearing loss disability results in further impairment when viewed in combination with his service-connected tinnitus.

In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, there is nothing in the record to indicate that the Veteran's bilateral hearing loss disability causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's claim for TDIU was denied by the RO in May 2012.  Because there is no indication the Veteran has initiated an appeal of the denial of a TDIU, and because Rice does not suggest that a disagreement with a decision denying entitlement to an increased rating must be read to include a disagreement with the denial of TDIU, the Board finds that an inferred claim for TDIU pursuant to Rice is not raised. 

Finally, the Board observes that the Court has held that a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  In this case, however, the Board concludes that the issue of entitlement to SMC has not been raised by the record.  The record does not reflect, nor does the Veteran argue, that he has loss of function that requires additional compensation under 38 C.F.R. § 3.350.  

CONTINUED ON NEXT PAGE

ORDER

For the period prior to May 16, 2015, entitlement to a compensable evaluation for bilateral hearing loss disability is denied.

For the period from May 16, 2015, entitlement to an evaluation in excess of 30 percent for bilateral hearing loss disability is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


